 LANG TOWING, INC.Lang Towing,Inc. andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local No. 174.Case 19-CA-5555February 5, 1973DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 26,1972, Administrative Law Judge i LeoG. Lightner issued the attached Decision in thisproceeding.Thereafter,Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order,except asmodified herein.We find no merit in Respondent's exceptions to theAdministrative Law Judge's finding that jurisdictionshould be asserted on the basis of Respondent'sincome for services rendered pursuant to its contractwith the city of Seattle. We find an additional basis,sufficienteven if standing alone,forassertingjurisdiction:income for services requested by auto-mobile dealers,rental agencies,and an insurancecompany all engaged in interstate commerce injurisdictionally sufficient amounts.We agree with the findings,which are not exceptedto, that Respondent violated Section 8(a)(1), (3), and(5) of the Act.But we do not adopt the finding thatRespondent's defenses were frivolous,nor the recom-mendation that Respondent be ordered to reimbursethe Board and the Charging Party for their expensesin connection with this case.For support of hisrecommendation,theAdministrativeLaw JudgecitedTiidee Products,Inc.,194 NLRB No. 198, andTiidee Products,Inc.,196 NLRBNo. 27.Both theGeneral Counsel and the Respondent except to thisfinding and recommendation,and we find merit inthese exceptions.In our view,Respondent's contentions,both legaland factual, were sufficiently arguable so as not towarrant characterizing them as frivolous.Indeed, wenote that one unfair labor practice allegationcontested by Respondent was dismissed by theAdministrative Law Judge. Accordingly,we find thatRespondent's defenses are not so insubstantial as tobe considered patently frivolous.SeeUnited Steel-workers ofAmerica,Local No. 937, A FL-CIO-CLC629(Magma Copper Company),200NLRB No. 8.Therefore,we shall notadoptthisprovision of therecommendedOrder.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Lang Towing, Inc., and Lang Towing No. 2, Inc.,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Delete paragraph 2(d) and reletter the succeed-ing paragraph 2(e) as 2(d).2.Substitute the attached notice for that of theAdministrative Law Judge.1The title of "Trial Examiner"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2 In view of our conclusion on thisissue,we find it unnecessary to anddo not pass on othercontentions on this matter advancedby the GeneralCounselAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, recognize and bargainwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local No. 174, as the exclusive repre-sentative of all the employees in the bargainingunit described below, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understand-ing is reached, upon request, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All driver employees of Lang Towing, Inc.and Lang Towing No. 2, Inc., employed atSeattle,Washington, excluding all officeclerical employees, dispatchers, lot attendantemployees, mechanics, professional employ-ees, guards, and supervisors as defined in theAct.WE WILL NOT unilaterally grant benefits to ouremployees to induce them to refrain frombecoming or remaining members of, or towithdraw their support or activities on behalf of,the above-named Union, or unilaterally changethe wages, hours, or the terms and conditions ofemployment of unit employees, without priorconsultation and bargaining with the above-201NLRB No. 92 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed Union concerning the effects of such adecision, or bargain individually with our employ-ees;however, this shall not be construed asrequiring us to vary or abandon any economicbenefit or any term or condition of employmentwhich has heretofore been established.WE WILL NOT discourage membership inInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local No. 174, or any other union, or discouragethe free exercise of rights guaranteed by Section 7of the Act, by discriminating against any employ-ee in regard to his hire or tenure of employment,or any term or condition of employment, includ-ing discharging employees for engaging in pro-tected concerted activities, or suspending employ-ees for engaging in union activities.WE WILL NOT solicit employees to revoke unionauthorization cards or threaten employees that wewill not recognize the Union in a manner violativeof the provisions of Section 8(a)(1) of the Act.WE WILL NOT, in any other manner, interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives oftheir own choosing, or to engage in any otherconcerted activity for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities, exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor Management Reportingand Disclosure Act of 1959.WE WILL make whole Gerald F. Hokenson,Paul J. Ferguson, and Rick Peery for any loss ofpay each has suffered by reason of our discrimi-nation against each, with interest at the rate of 6percent per annum.All of our employees are free to become andremain members of the above-named Union, or torefrain from becoming or remaining members of saidUnion.LANG TOWING, INC. ANDLANG TOWING No. 2,INC.(Employer)DatedByThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511ThirdAvenue,Seattle,Washington 98101, Tele-phone 206-442-5692.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER,Trial Examiner:This proceeding washeard before me in Seattle,Washington,on March 28, 29,30, and 31,1972, on the complaint of General Counsel, asamended,and the answer,as amended,of Lang Towing,Inc., herein called the Respondent.' The complaint allegesviolations of Section 8(aX5), (3), and (1) and Section 2(6)and (7) of the LaborManagement RelationsAct, 1947, asamended(61 Stat.136; 65 Stat. 601; 73Stat. 519; 29 U.S.C.Sec. 151,el seq.),herein calledthe Act.The parties waivedclosing argument,and briefs filed by the General Counseland Respondent have been carefully considered.Upon the entire record,2 and from my observation of thewitnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe complaint alleges,the answer,as amended,admits,and I find that Respondent is comprised of two Washing-ton State corporations known as Lang Towing,Inc., andLang Towing No. 2, Inc. The entire stock of bothcorporations is owned by Fred Powell,Jr.,hereinafterPowell,and the two corporations share common officersand constitute a single-integrated business enterprise.Respondentisengaged in the businessof providingautomobile towing and storage services, in response topolice calls with respect to vehicles which have been in anaccident or are subject to impound under the laws of thecityof Seattle.Respondent provides the same servicedirectly tocommercial enterprises and individual persons.In the course and conduct of its business operations,during the calendar year 1971, a representative period,Respondents'volume of sales or services was in excess of$240,000;itsvolume of sales or services for the sameperiodwas in excess of $50,000 to firms and politicalsubdivisions located in the State of Washington, whichannually purchase in excess of $50,000 directly fromoutside the State of Washington.At the outset of the hearing,the following facts wereIA charge was filed on December2A complaintwas issued onFebruary 14, 1972, andamended at the outset of the hearing herein Alldates hereinare 1971,except as otherwise indicated2General Counsel has filed a motion to correct the transcript. No(Representative)(Title)oppositionthereto has been filed. The motionis granted. LANG TOWING,INC.631stipulated.Respondents' total volumeof sales for thecalendar year 1971 was $266,000. During the periodspecified, services to All StateInsuranceCompany resultedin receipts, by Respondent, of the amount of $23,500. AllStateInsuranceCompany isengaged in interstate com-merce, within themeaning ofSection 2(6) and (7) of theAct, and annually receives from outside the State $500,000in total sales.During the calendar year of 1971, Respon-dent received $32,0003 for towing andstorage services,from various auto dealers, 15 of whom were identified .4The identified dealers areengaged in interstatecommercewithin themeaning ofSection 2(6) and (7) of the Act.In addition, during the period between August 1 andDecember 31, 1971, Respondent received a total of$57,928, for towing and storage services, from owners ofvehicleswhich were impounded, pursuant to directionfrom the city police department, and towed by Respon-dent,pursuant to the Impound Towingand StorageContract for zone 2 of the city of Seattle. The city ofSeattle annually purchases supplies andmaterials of avalue in excess of $500,000 from directly outside the Stateof Washington.Respondent, in its brief,urgesthat the contract betweenRespondent and the city of Seattle is unlike the contractbetweenCarroll-Naslund and the city of Lewiston5because the city is not purchasing towing services and doesnot pay Respondent for the services it renders. Theevidence relative to the Seattle Impound Towing andStorage Contract for zone 2 is next set forth.Betty L. McFarlane is secretary for the board of publicworks, and administrative officer of the department.McFarlane credibly related that competitive bids, for thecontract, were opened in her office, on July 21, and thecontract for zone 2 was awarded to Respondent, as the lowbidder. The contract is between the board of public worksand Respondent, however,itwasinitially submitted to allinterested departments, including police department, firedepartment, city council, and mayor. City engineers andinspectors from thestreet usedivision, under her direction,inspect storage lots to determine whether they areadequately screened and surfaced, as required undersection 8 of the agreement. Respondent is required to payprevailing wage scales determined by the city, as prevailingunion wages and payrolls are filed and checked bi-monthlyto assure compliance. Compliance with Ordinance 98386,providing equal employment opportunity, relative to hiringmembers of minority groups, is a requisite, enforced by theHuman Rights department compliance officer, who reportsto the board of public works. The contract specifies the3Respondent does not dispute the accuracy of the total amount paid toRespondent by the identified dealersHowever,Respondent asserted that some of the revenue resulted fromtowing, inferentially due to an automobile becoming inoperable,which werecovered by manufacturers' warranties, while some of the revenue resultedfrom towing, and possibly some storage during nighttime hours, at thebehest of individual owners,not involving manufacturers'warrantiesRespondent contends the latter category constitutes a retail sale to thevehicle ownersThere is no evidence of what portion of the total of $32,000 representseither category.It is reasonable to infer that separate records, reflectingeach category,were never maintainedby thedealerswho made thepaymentsThe 15 dealers are. Commercial Automotive Services, inc , d/b/aFrankHawkins Buick Company, Metro Volkswagen, Inc.;Westlakeprice of each tow as$8, and storage at$3 perday. Theprice is determined by competitive bidding.McFarlane asserted that one purpose of the agreement isto establish a reasonable rate for these services.6Thecontract provides,inter alia:section 15(a), vehicles will bereleased to the registered owner after Respondent ascer-tains the police department has not issued a hold order;section 15(c), claimants will pay all authorized fees; andsection 25,Respondent is required to post a performancebond, in the amount of $1,000, with the city treasurer. Thepurpose of this bond is to guarantee that any individualwhose car is damaged in towing will be reimbursed for thecost of repairs,if it is determined that the damage was dueto Respondent's fault.On July 21, McFarlane, by letter, advised Respondent ithad been awarded the city's Impound and StorageContract, for district (zone) 2, and advised of certainspecified essential fencing and painting.McFarlane identi-fied a letter, dated August 3, from the supervisor ofinsurance,advising Respondent of requirements for com-pliance with the Workmen's Compensation Act, arising byreason of the contract.Sergeant David K. Dalrymple is administrative aide tothe chief of the Technical Services Bureau,Seattle PoliceDepartment.His bureau encompasses records,communi-cations,and laboratory,and he acts as liaison between hisbureau and other bureaus and departments.Dalrymple crediblyrelated that the communicationsdivision dispatches requests for towing company servicesby two dedicated telephonelines,one of which is anintercom from the police communications center,and oneis on an electrowriter direct line telephone system betweenthe dispatch office and the auto records unit. Dalrympleasserted that vehicles are impounded generally for parkingviolations. Respondent is advised when and where to pickup a car, improperly parked, by the radio dispatcher of thepolice department. Dalrymple related the procedure whenan owner calls to locate his impounded automobile. Theowner is instructed to go to the police investigating unit toobtain a release, which may not be granted if a car hasbeen in a collision and the driver left the scene of theaccident. In such event, a hold order is placed by thepolice.After obtaining a release, from the investigatingunit,the owner obtains a release from the auto recordsunit,which is delivered to the towing company, togetherwith proof of ownership. Absent evidence of ownership,Respondent is not permitted to release a vehicle.Similarly,Respondent is not permittedto releasea vehicle on whichthe police department has placed a hold order.Chevrolet Company, Inc, S L.Savidge,Inc., Smith-Gandy Ford, Inc,CentralPontiac, Inc.;Riach-CentralOldsmobile Company; SparlingCadillac Company; White Center AutoSales,Inc., d/b/a Frank KennyToyota;PhilSmart,Inc.;RowlandMotors, Inc ; Avis Rent A Car,National Car Rental System,Inc., d/b/a Corbett'sU-Drive,Inc.,WilliamMcKay Company,Bill PierreFord, incorporated.sCarroll-Naslund Disposal, Inc.,152 NLRB 861.6Whilethese facts do not appear in the record herein,Respondent in itsbrief,asserts as background that the concept of having one towing concernina given geographical area arose in the early 1960's because of awidespread complaint that police officers were accepting "kick-backs" fromtowing companies,for referring impound tows to them Respondentacknowledged that the contract is a method of regulating towing operationsfor theprotection of vehicle owners 632DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen a claim of damage, during towing, is made,Dalrymple investigates in an effort to determine who wasat fault, and the essentials for adjustment.General Counsel urges that the principal purpose of thecontract is to render anessentialservice to the city ofSeattle and that, absent that purpose and the resultantagreement covering it, Respondent would not havereceived the fees it thus obtained. I so find.In theAppliance Supplycase,7 the Board said:. .. it has been the Board's established policy,continued when the Board in October 1958 adopted itsnew jurisdictional standards, to apply the concept thatit is the impact on commerce of the totality of anemployer's operations that should determine whetheror not the Board will assert jurisdiction. [Citationomitted.] It is also the Board's established policy that incases where an employer, constitutingas in this case asingle corporate entity, operates both a retail and anonretail enterprise, and the nonretail aspect of theemployer's operations is clearly notde minimis,theBoard will ordinarily apply nonretail standards indeterminingwhether to assert jurisdictionwhereneither enterprise alone has sufficient commerce onwhich to assert jurisdiction.InRoland Electrical Company v. Walling,326 U.S. 657,674 675, the Supreme Court, in considering whether a firmwhich serviced and sold electrical equipment to industrialconsumers was a "retail" or "service" establishment withinintendment of the Fair Labor Standards Act, examinedand set forth various criteria for distinguishing between"wholesale" and "retail" operations. In doing so, the Courtnoted that retail sales include sales to a purchaser whodesires "to satisfy his own personal wants or those of hisfamily or friends," while wholesale sales constitute "salesof goods or merchandise 'to trading establishments of allkinds, to institutions, industrial, commercial, and profes-sional users, and sales to governmental bodies.' "8IntheSiemonsMailingcase,9 the Board found anemployer was a nonretail enterprise and furnished servicesvalued in excess of $50,000 to firms whose operationssatisfy the Board's revised jurisdictional standards. TheBoard held: "Whether such services are regarded as directoutflow as the employer contends, or as indirect outflow, isnot here determinative. For the Board has concluded thatitwill best effectuate the policies of the Act if jurisdiction isasserted over all nonretail enterprises which have anoutflow or inflow across state lines of at least $50,000,whether such outflow or inflow be regarded as direct orindirect."Accordingly, as the Employer furnishes servicesvalued in excess of $50,000 annually to enterprises whichsatisfy the Board's jurisdictional standards, the Board findsitwilleffectuate the policies of the Act to assertjurisdiction herein.In theCarroll-Naslundcase,supra,1°the Board,citingSiemons, supra,noted:We will also continue our past practice of treating salesof goods or services to enterprises or organizationswhich are themselves exempted from the Board'sjurisdiction as indirect outflow,where such enterprises'or organizations'operations are of the magnitudenecessary for assertion of jurisdiction over comparablenonexempt organizations.The Board held: "Although the city of Lewiston is exemptfrom the Board's jurisdiction under Section2(2) ofthe Act,itsoperations are of a magnitude which would justify theBoard in asserting jurisdiction over it if it were nonexempt.Accordingly, we shall treat the services rendered to it asindirect outflow for jurisdictional purposes. The combinedvalue enterprises in that city is in excess of$50,000, whichmeets the indirect outflow standard ofSiemonsMailing.We therefore find it will effectuate the purposes of the Actto assert jurisdiction herein." iiAccordingly, for the reasons set forth, I find thatRespondent is, and at all times material herein has been,an employer within the meaning of Section 2(2) of the Act,engaged in commerce and in activities affecting commercewithin the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 174,herein called the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principalissues raisedby thecomplaint and answer,and litigated at the hearing,are whether the Respondent:(1) since on or about November 29 has refused, uponrequest,to recognize and bargain with the Union, as theexclusive collective-bargaining representative of its em-ployees,inaunitappropriate for the purposes ofcollective-bargaining and has thus engaged in conduct inderogation of the provisions of Section 8(a)(5) and (1) oftheAct; or (2) since on or about December 1, by itspresident, Powell,and its authorized agent and employeeF. Robertson Brown,caused a meeting of employees to beheld at which Respondent threatened to sell its businessunless employees agreed to(a) give up the Union, (b)negotiate an agreement directly with Respondent, or (c)stop their strike activities and return to work,or (i) byconcluding an agreement with its employees, signed byPresident Powell,on December 2, or (ii)by PresidentPowell, General Manager Darwin Thornton and Respon-dentAgent F. Robertson Brown negotiating a secondagreement directly with the employees, signed by PresidentPowell on December 7, all of said actions being taken byRespondent without notice to the Union,and has thusengaged in conduct in derogation of the provisions ofSection 8(a)(5) and(I) of the Act;or (3) bythe suspension7Appliance Supply Co,127 NLRB 319, 320.11See also.DeckerDisposal,inc, and IndustrialDisposal,Inc, 1718 SeeBussey-Williams Tire Co,Inc,122 NLRB 1146NLRB 879,Bob'sAmbulance Service,178NLRB1;Barry Industries,9 Siemons MailingService,122 NLRB 81,85. 86Incorporated181NLRB 1003;Richmondof New Jersey,168 NLRB 820,10 Idat 863Browne andBuford145NLRB 765. LANG TOWING, INC.633ofGerald F. Hokenson, by General Manager DarwinThornton, on November 30, engaged in conduct which wasdiscriminatorilymotivated, and thus violative of theprovisions of Section 8(a)(3) and (1) of the Act; or (4) bythe discharge of Paul J. Ferguson and Rick Peery, byPresident Powell, on November 30, engaged in conductwhich was discriminatorily motivated, thus violative of theprovisions of Section 8(a)(3) and (1) of the Act; or (5)engaged in conduct constituting interference, restraint, andcoercion, violative of the provisions of Section 8(a)(1) oftheAct, by (a) General Manager Darwin Thornton,between December 1 and 10, soliciting employee resigna-tionsfrom the Union, or (b) by President Powellthreatening employees that Respondent would neverrecognize any labor organization, on or about December 5,or (c) by General Manager Darwin Thornton offering anemployee a raise if he would give up the strike and returnto work, on or about December 3. The complaintallegesthat Respondent has engaged in unfair labor practices ofsuch an extensive and pervasive character as to require theissuance of a bargaining order even in the absence of an8(a)(5) violation, commonly referred to asa Gisselremedy.Respondent, by answer, denied the commission of anyunfair labor practices, and asserts that the suspension ofHokenson was for cause and the discharge of Fergusonand Peery was due to their having engaged in illegalblocking of access to a storage lot of Respondent.B.Supervisory PersonnelThe complaint, as amended,allegesand the answer, asamended, admits, and I find that Powell, president, andDarwin Thornton, general manager, at all times material,were supervisors within the meaning of Section 2(11) of theAct.The complaint alleges, and the answer denies, that F.Robertson Brown acted as an agent of Respondent,relative to certain events which occurred on and afterDecember 1. For reasons explicatedinfra,I find resolutionunnecessary.C.BackgroundIt is undisputed, as I have found,supra,thatLangTowing, Inc., and Lang Towing No. 2, Inc., are operated,by Powell as a single-integrated business enterprise. WhilePowell related that he, at a prior unspecified time,12 had acollective-bargaining agreement with an unidentified localof the same Union, the specifics are obscure andunimportant.Respondent maintained storage lots, at all times materialherein, at 225 Summit East, where, inferentially, Powellmaintained an office, 701 Fairview Avenue North, herei-nafter referred to as Fairview lot, 4311 Roosevelt WayN.E., and 604 North 34th. Prior to February 22, 1972,Respondent maintained its dispatch office at 2516 FourthAvenue, thereafter it was at the Fairview lot.Pamella Emerick has been a dispatcher, for Respondent,since September 1968. She described the duties of adispatcher as answering phones and dispatching towtrucks.The tow trucksare dispatched by radio. It isreasonable to infer that the drivers,of the tow trucks, areinstructed where to pick up a vehicle,and where to deliverit, either to a storage lot or to a dealer.Emerick related thata dispatcheris on dutyat all times.She identified the otherdispatchers as James King,Ron Kloster, Tom Trammell,and John Powell.Respondent also employed an unspecified number of lotattendants.Glenn AllenHolmes related his duties as lotattendant were to obtain the license number identificationof a car when it was brought in and relay that informationto the office.When owners came to get their cars the lotattendantwas responsible for releasing them. It isreasonable to infer,from the recitation of Holmes andPeery,that lot attendants worked 8-hour shifts, around theclock.It is undisputed that,on November 29, Respondentemployed 12tow truck drivers,of whom 8 were employedby Lang Towing, and 4 by Lang No. 2.13Powell relatedthat,prior to August 1, when he undertook the city ofSeattle contract,Respondent employed a total of fivedrivers in both companies.Brown is the senior truckdriver,in terms of service,having been employed for7 years.In addition to hisdriving duties, Brown is in charge of the sale of automo-bileswhich are abandoned or not reclaimed.Cars morethan 10 years old are sold as junk,while other cars are soldby auction.Brown related that he is responsible for thisfunction of Respondent. Brown is paid a salary of $50 aweek,in addition to his driver'spay,for these duties.Brown also works a full 40-hour week as a truckdriver, andthese duties are additional. Brown related that Respondentis requiredto notifythe State within 5 days,when there isan unclaimed vehicle, and it requires21 days to complywith the requisite procedures.Respondent is permitted todeduct its accumulated charges,from the proceeds of sucha sale, and any amount in excess is divided evenly betweenthe countyand the State. Brown related Respondent holdsauctions once or twice a month and sells from 15 to 30automobiles each time.Brown did have a desk andtypewriter,in Powell's office,which he used in connectionwith his responsibility for disposing of abandoned automo-biles.GeraldF.Hokenson,allegeddiscriminateeherein,credibly relatedthat he was initially employed on August1.In September,Hokenson discussed the desirability ofobtaining union representation with other drivers, includ-ing McGowan,Wyllys,Ferguson,Price, and Mastin. Thesediscussions were at the Fairview lot and at other locations.Inmid-November,Hokenson contacted Leonard News-ham, business representative of the Union, to ascertain theessentials to accomplish union representation.Thereafter,Newsham advised Hokensonof the desirabilityof schedul-ing a meeting, at the union hall, and having as manydriversaspossiblepresent.Hokenson requested thetelephone numbers of all the drivers from Thomas J.Trammell,a dispatcher.WhenTrammell inquired as to the12Powell first asserted it was 8 years ago, then admitted it might havebeen as recent as 1967, and covered a period of several years.13 Identified as F. Robertson Brown, Paul J.Ferguson, Stephen R.Gaddis,Gerald F. Hokenson,David J.Mastin,Walter H. McGowan,Leonard B.Peace, David L. Price, Harold J.Swain,Jack L.Sexton,FrancisX. Webb, and Connor D. Wyllys. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDreason for the request, Hokenson advised that he wastalking to the men about joining a union. On Sunday,November 28, at 10 a.m., at the union meeting, six driverssigned union authorization cards.14 In addition, Hokensonsubmitted a card on which he had,earlier the samemorning, obtained the signature of Ferguson. Fergusonwas unable to attend.15 The legend appearing on each cardis:AUTHORIZATION CARD FOR UNIONto act asBARGAINING AGENT WITH EMPLOYERI,declare,that,throughmy own VOLUNTARYACT, CHOICE AND DESIRE,I hereby give exclusiveauthorization toGeneralTeamsterLocal 174, torepresent me in collective bargaining and to negotiateterms and conditions of my employment and enter intoagreements to fix and secure the same.I understand, ifa majority of employees,in an appropriate bargainingunit,sign these cards,an election may be renderedunnecessary and these cards may serve as affirmativeUnion votesin lieu thereof.D.Refusal ToBargain1.Appropriateunit and theUnion'smajoritystatusItisundisputed, as I have found,supra,thatonNovember 29, Respondent employed 12 tow truckdrivers and, on that Cate, the Union had seven validauthorization cards.The complaint alleges, the answer denies for want ofknowledge, and I find that, on November 29, a majority ofthe employees of Respondent, in a unit appropriate for thepurposes of collective bargaining, within the meaning ofSection 9(b) of the Act, had selected the Union as theirrepresentative for the purposes of collective bargaining,with Respondent, and that at all times since that date, theUnion has been the representative of said employees forthe purposes of collective bargaining, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, within themeaning of Section9(a) of the Act. The unit is:Alldriver employees of Respondent employed atSeattle,Washington, excluding all office clerical em-ployees, dispatchers, lot attendant employees, mechan-ics, professional employees, guards, and supervisors asdefined in the Act.14 IdentifiedasGaddis,Hokenson,Mastin,McGowan,Swain, andWyllysisSubsequently, union authorizationcards weresigned byPrice andSexton,on November 30, and byPeace on December 116Theletterincludes "We stand ready,willing and able to authenticatetheseclaims if requester[sic l to do so is made "17Emenckwas unimpressive as a witness Emerick acknowledged thatthe two unionrepresentativesappearedat the officeon November 30 and2.Union request for recognition andbargaining-Respondent's failure andrefusals-strikeIt is undisputed that, on November 29, about8:15 a.m.,Newsham and William H. Simmons,executive assistant toGeorge Cavano, secretary-treasurer,visited the premises ofRespondent,and presented a letter,addressed to Respon-dent, dated the same date, signed by George Cavano, toGeneralManager Thornton. The letter advises,inter alga,that a majority of the tow truck drivers had designated theUnion as their collective-bargaining representative, pur-suant to authorization cards, a copy of which was attached,and requested recognition and bargaining.16 Thorntonacknowledged that he advised the union representativesthat they would have to set upa meetingdate, and inquiredwhom he should contact. Thereupon, Simmons handedhim a business card.Thornton acknowledged havingknown Newsham for several years. The unionrepresenta-tivescautioned Thornton that they did not want thebargaining unit tampered with in the interim.The same morning, Thornton delivered the union letterto Powell.About 7 a.m., on Tuesday, November 30, Hokenson wassuspended,by Thornton,explicated,infra,under Hoken-son's suspension.Hokenson reported his suspension toSimmons,shortlythereafter.Simmons, Newsham, andHokenson went to Respondent's Fourth Avenue dispatchoffice and, after providing their identity, advised Dispatch-er Emenck that they desired to talk to Powell, relative totheHokenson matter.Emenck advised that she was, atthat time, talking to Powell on the telephone.Emenck thenadvised Powell that the two union representatives desired aconference. Simmons credibly related that after Emenckfinished her conversation with Powell she advised theunion representatives that Powell would not see them.Newsham and Hokenson corroborated Simmons.17Powell acknowledged that he did nothing relative tocontacting the Union,relative to the request for recogni-tion and bargaining. Powell asserted that he had intendedto ascertain whether the Union did in fact represent amajority of the drivers "but I never got around to it thatday."Shortly thereafter,the same morning,the Union estab-lished a picket line. The record indicates that picketingoccurred at the Fourth Avenue lot and the Fairview lotand continued, as to some employees, for approximately 6days.Brown continued to work. It was asserted that Webbwas off sick. The other 10 drivers either picketed orremained away from work, for varying periods of time.3.Meeting of employees, December I-relatedevents-Respondent's contracts with employeesPowell related that he showed the Union's letter,asked for Powell She acknowledged advising that Powell was at that timetalking to her on the phone She acknowledged asking Powell if he wasavailable and being advised that he was not. She was then uncertainwhether she had or had not identified the union officials to Powell,concluding with, "I must have asked who they were "While Powell appeared as a witness no reference to this event appears inhis testimony LANG TOWING, INC.635requesting recognition and bargaining, to Brown on theafternoon of November 29.18I have found,supra,that Brown was the only driver whocrossed the picket line and worked during the strike.Brown assertedhe was in Powell's office, at 225 Summit,on the afternoon of Wednesday, December 1, when heoverheard Powell discuss havinga meetingthe followingmorning,with unidentified individuals, for the purpose ofselling the Seattle Towing contract.19Walter H. McGowan, a driver, credibly related that onDecember 1 shortly before 5 p.m. Brown requestedMcGowan tomeethim, after Brown finished work, at 5o'clock at the Plaid Piper Restaurant 20When McGowan met Brown, Brown advised that Brownhad been working for Respondent a long time and hated tosee it go down the drain, that Powell was "hurting prettybad," that Powell had advised Brown that he would not"go with the Union" and would probably sell the businessor dump it. McGowan asserted that he and Brown decidedif they could get the drivers to go back to work they wouldhave a half decent job. McGowan asserted the driversneeded some type of security and that he and Brown hadtried to make up something that would give the drivers alittlesecurity so they would come back to work.21McGowan related that he and Brown drew up the outlineof subjectmatters to be agreed upon. Brown advisedMcGowan that, if McGowan would return to work,perhaps some of the others would also return. McGowanrelated that Brown then called Powell and asked Powell ifhe would like to come down and talk to McGowan.McGowan asserted that Powell did come to the Plaid Piperabout 8 p.m.22McGowan related that they advised Powell of "thethings wehad drawn up" and advised they would like toget it typed up and see if he wouldsign it,and probablythey could get the drivers to go back to work. According to18Powell providedthe following explanationfor showingthe letter toBrown,who was the seniordriver, "He happened to be standing there whileI opened my briefcase."Powell denied discussing the letter with Brown or requesting him to takeany action concerningit.While I do not find Powell a crediblewitness, Idraw no inference from this assertion.19Brown was evasive and incredibleas tothe specifics of this allegedconversation.Brown"thought"Powell knew Brown was present in theoffice.Brown was uncertain who else, if anyone,was in theoffice at thattime.Brown could not explainhow or whyhe happened to be in the office,at the time of this alleged conversation. Brown,having initially asserted thatPowell was talking on the telephone, later was uncertain if theconversationhe overheardwas a telephone conversation,or was between Powell andsomeone in the office.Brown was unable to recite whathe overheard.Brown described the sizeof theoffice as being approximately12 feetsquare.Brown also assertedhe knew Respondentwas having financialproblems,before the advent of theUnion, because Thorntonadvised the drivers thatovertime would be cutoff. Askedwhen thisoccurred,Brownresponded, "Ithad been going on for,Iwould guess,three weeks."Powell was also evasive about this event. Initially,Powell asserted he hadan inquiryfrom an investmentcompany about OctoberI I relative to thesale of his business.He acknowledged making a telephonecall, relative tothisinquiry,but could not place the time of it.Questionedabout thetestimony of Brown,which he had heard,Powell then asserted that Brownmight have overheard a telephoneconversation of Powell, relative to thesale of the business.Powell assertedhe could not sell the Seattle Towingcontract.20McGowan related thathe had voluntarilyleft Respondent's employ-ment prior to his appearance at the hearingforpersonalreasons.McGowanacknowledged being a personal friend of Powell.McGowanrelated that hepicketedfor 4 hours on November 30 and did not picketthereafter.McGowan, Powell responded that he did not have anyauthority to make anyagreementwith them, that if theemployees wanted tomake an agreementon their own "orcome back to work, or whatever, we could.,"Asked if Powell indicated that he would sign such anagreement,McGowan responded that Powell said it lookedokay to him, and Powell then left. Asked if Powelldiscussed his appointment the followingmorning(purport-edly to sell the business or the city contract), McGowanresponded that Brown talked to Powell about the appoint-ment that he had at 8 o'clock the following morning, andPowell asserted he was undecided on what to do.McGowan asserted "I took it hemeant getrid of thebusiness. I didn't know. I took it for granted that is what hemeant " Asked what gave him theimpressionthat Powellwas to sell thebusiness at 8 o'clock the followingmorning,McGowan responded that he had known Powell a longtime,that he knew he would not go union, and McGowanthought Powell would do anything to keep the Union out.Asked if Powell had so advised him, McGowan responded,"Many times." McGowan thenassertedthat he and Powellhad talked 8 or 10 times about the Union and that Powellis"dead against the Union." McGowan then related thatafterdiscussing the proposedagreement,Brown askedPowell if he still had a meeting at 8 o'clock in themorning,and Powell responded in the affirmative.McGowanrelated, Brown then asked if Powell had decided what hewas goingto do, and Powell responded he would go eitherone of two ways.23Brown asserted that, when he asked Powell if he wouldgo along with a proposal, Powell first asserted, "I can't talkto you guys about this ... " then Powell said, If youwant to do something like that, go ahead and I will look atit." 24Brown and Powell related that Brown took the proposalAccordingtoMcGowan,he was talkingtoWyllys,whileMastin waspicketing, when Brown approached him relative to the December 1 meeting.21McGowan,erroneously as to time, asserted that he had decided thatthe Union had advised that the Union was going to bargain for them, andall he got out of it was 5 or6 days offwith8ut pay,that he had a wife and acoupleof kids tosupport,so he was going to go back towork and try to savesomething of the whole mess.22Thereis a greatdiscrepancyin the recitation of several witnesses as tothe time of events preceding a meeting of the employees,about 10 p.m.,which I findit unnecessaryto resolve.Powell, whom I do not find to be credible, initially asserted that hedropped into the Plaid Piper to have a drink, without knowing that Brownand McGowan were there.Powell asserted this was between 5 and 6 p.m.Shown his pretrial statement,Powell acknowledged that it contained astatementthatBrown called him and requested him to come to the PlaidPiper.However,Powellinsisted that he just happenedtodropin.Brown initially asserted that,after he and McGowan discussed thepossibilities of an agreement,"Ibelieve we contacted Fred at that point."Thereafter,Brown asserted that Powell came in to have a drink,withoutexplainingwhether it was or was not pursuant to a call from him.23McGowan,having reviewed his pretrial affidavit,acknowledged thatitcontained a statement that Powell advised McGowan and Brown thatPowell was ready to sell the business the following morning at 8 a.m.McGowan initially attributed this language to Beck,General Counsel'srepresentative,who took the statement.Later,McGowan asserted hisstatement was the truth.24Theassertion of Powell that he advised Brown and McGowan, "Noway can I get involved with this thing,"is incredible in the light of followingevents.On cross-examination,afterreviewing his pretrial statement,Powellacknowledged having advised Brown and McGowan that he would go alongwith a proposal to offer the drivers some additional benefits ifthey would(Continued) 636DECISIONSOF NATIONALLABOR RELATIONS BOARDto Powell's office onSummit,described as one city blockaway from the Plaid Piper, about 6:30 p.m.25Brownoutlined the proposal as the return to work of all strikers,with no one discharged,a medical program,and a paidvacation. Brown initiallyassertedthatPowell was noncom-mittal,but said if they came up with somethingreasonablehe would agree to it. On cross-exarrunation,Brown relatedthat when he asked Powell if he and McGowan could comeup with anagreementwith the drivers,as outlined, ifPowellwould agree to it, Powell responded in theaffirmative.26McGowan againmet Brown,at the Plaid Piper,inferentially about 8 p.m. Brown related that he advisedMcGowan that Powell had said if they came up with areasonable agreement, Powell wouldsign it.McGowan, bytelephone, advised Respondent's dispatcher, King, to callall of the drivers and advise them of a meeting at the PlaidPiper, at 10 p.m.27The meeting was attended by 8 to 10 drivers, McGowanrelated that he advised the drivers that Powell was going tosellthe business, then Brown proposedan agreement,advising that Powell wouldsign it.28Price credibly related they were advised, by Brown, thatBrown and Powell had reached an agreement thatafternoon and Brown advised, if the drivers would notagree to it, Powell would go out of business the nextmorning.Hokenson credibly related that McGowan advised thedrivers Powell would go out of business, because he wouldnot join the Union, and that Brown stated Powell had ameeting the next morning to sell the city contract.Mastin credibly related that Brown advised that Powellwould give up the city contract and go back to a three-truck operation, Brown had seniority, but the rest of themwould be out of a job.Connor Wyllys, a driver, crediblyrelated that it wasBrown who advised the drivers that, if they did not goalong with the proposedagreement, the business would besold.Wyllys left the meeting, called Powell,and wasadvised by Powell that Powell was going to sell thebusiness if the drivers refused to return to work. WhenWyllys inquired whether whatBrown wasoffering was thetruth, Powell advised that it was. Wyllys returned to themeeting and advised the drivers of his conversation withPowell.29Brown described the elements of the agreement as: theestablishment of a three-man board, whose unanimousagreement was required for the discharge of a driver, withwith aproposal tooffer the drivers some additional benefits if they wouldreturn to work25Brown acknowledged Powell had advised him that Powell would he atthe Summit office during the earlier meeting.Zs Initially, Powell asserted his response to Brown at the office was thathe did not know if he would he interested On cross-examination, he wasunable to remember his response21Brown erroneously asserted that McGowan notified the driversWhileWyllys andHokensonrelated theywere advised by McGowan, Price,Mastin, and Swain relatedtheywere advised by King211Ferguson,alleged discriminatee herein,attributed the report thatPowell might go out of business, if the employees did not agree, to Brown29Price credibly relatedthatWyllys advisedthat Powell had said hewould close the business the next morning,or sell it, if the drivers did notagreeHokenson and MastincorroboratedWyllys as to Wyllys' report of hisall strikers, including those discharged during the strike,being returned to work;GeneralManager Thornton,Brown,and a driver selected by the group were to comprisethemembership of the Board;30 a medical plan; and avacation plan.3iHokenson related that Brown canvassed each driver asto whether they would go along with the agreement andreturn to work.Hokenson asserted all of those presentagreed.Brown asserted he then called Powell,at home, andadvised that the drivers had accepted the proposal,that heandWyllyswould type up the agreement the followingmorning;and, if Powell would sign it, the drivers wouldreturn to work.Brown also so advised Thornton.Brown met Powell and Thornton the following morningbetween 6 and 8 a.m. at Denny'sRestaurant, at Eighty-Eighth and Aurora.Brown went over the items he hadpresented to the drivers.Brown related Powell instructedhim to haveittyped,and that Powell would sign it.Thornton,corroboratingBrown,related that Powelladvised Brown, "If that is what they want I'll sign It"32It is undisputed that an agreement was prepared byBrown with help from Wyllys at the Fourth Avenue office.Thornton took it to Powell,who signed it, on December 2.Itwas then posted at the Fourth Avenue office.Thorntonsupplied acopy to Wyllys.The agreement provides: (1)Reinstatement of all drivers,to position and seniority as of November 29; (2) healthprogram; (3) a three-man review board,requiring unanimi-ty for dismissals, and review of any damage assessedagainst drivers;(4) holiday pay; and(5) retirement fund.Hokenson took a copy of the agreement to Simmons,union representative,who advised that Respondent did nothave the right to bargain with the employees withoutparticipation of the Union.Simmons corroborated Hoken-son.Hokenson returned the agreementtoWyllys andadvisedhim that the drivers were still on strike.When Browninquired as to the reason, Hokenson advised him theagreement had not been witnessed or notarized,and theUnion "didnot authorize[the agreement]." It is undisput-ed that some drivers continued to picket,and othersremained on strike.Brown corroborated Hokenson,relative to the allegeddefects in the agreement,relating he advised Hokenson, onFriday,December 3, that they should see if Powell wouldagree to modification,including a provision for vacations,which had not been included. Brown related that Powellconversation with PowellMastro assertedthatWyllysadvised that Powellwas agreeableto the proposedagreement of BrownPowell admittedWyllys calledhim and inquired if Powell would go alongwith "some planstheyhad been working on " Powell asserted he had notseen the plans and did not know whattheywere.Powell was evasive as towhether he changed his previous plans, for the following morning,in ordertomeet with Brown Powell deniedadvising Wyllysof anything relating tothe sale of the business On this conflict, I credit Wyllys.30 It is undisputed that, at the meeting,the drivers selected Wyllys as thethird board member31A vacationplan does not appear in the agreement Other subjects arecovered32Powell, at variance,asserted,"I did nottellhim that I'd sign it but Ithink he took it for granted that I would after I sign and agreed to go aheadand do it [incoherent ]" LANG TOWING, INC.agreed to turn the matter over to his attorney, to have itproperly prepared.It is undisputed that a new agreement was then preparedby Munro, Respondent's attorney, signed by Powell, onDecember 7, and posted the same day at the FourthAvenue office.33 The strike terminated on the same day.E.Interference, Restraint, and Coercion1.Solicitation of union resignationsIt is alleged that from December 1 to 10, Thorntonsolicited various employees to resign from the Union. Theevidence relative to these allegations is next set forth.Stephen R. Gaddis was initially employed by Respon-dent in June 1970. I have found,supra,that Gaddis signeda union authorization card, at the meeting of November28.Gaddis engaged in picketing, at the Fairview lot, onTuesday, November 30, and on one other unspecified daythereafter.Gaddis credibly related a telephone conversa-tion he had with Thornton, on Thursday, December 2.Thornton inquired if Gaddis wanted to return to work, andGaddis replied that he did. Thornton advised he couldcome back to work, but Thornton did not know how muchlonger he could hold the job, because they needed drivers.Gaddis responded that he could not come back because hewas on strike. Thornton then advised Gaddis that Gaddiscould waive the Union's jurisdiction over him, "if I signedthis card that the Union couldn't pursue against me forbeing a strikebreaker." Gaddis asserted that Thorntonexplained that once Gaddis signed the card the Unionwould not have jurisdiction over him, he would no longerbe with the Union. Thornton then advised Gaddis that hewould give Gaddis Munro's phone number, so he coulddiscuss the legal technicalities with Munro, Respondent'sattorney.34David G. Mastin was initially employed by Respondenton August 1. I have found,supra,that he executed a unionauthorization card on November 28. Mastin crediblyrelated that he commenced picketing on Tuesday, Novem-ber 30, and also picketed on Wednesday and Thursday,and again on Saturday and Sunday. Mastin crediblyrelated that, while he was picketing at the Fourth Avenuelot,on November 30, Thornton asked him why he waspicketing, advisingMastin that he really didn't haveenough money to stay out on strike and could not afford it.Mastin responded that he had enough money "for awhile,"that things would not be exactly right financially, but thathe could stay out. When Thornton advised Mastin that33This agreement,with some modifications in language and with theaddition of a provision relative to vacations,covers the subject matter setforth,supra.34Thornton acknowledged calling Gaddis, inferentially on December 2,to ascertain if he intended to return to work.Thornton acknowledged thatGaddis advised that he could not as he had authorized the Union to bargainfor him. Thornton related that Gaddis then asserted he did not wish to hurtPowell and would come back to work if he could.Thornton inquired whathe had done relative to that,and Gaddis advised that he had talked to anattorney who advised that the bargaining card was legal. Thornton theninquired if Gaddis desired to talk to Respondent's attorney and provided hisname and telephone number. Thornton acknowledged advising Gaddis,"Well, if you sign one contract, your attorney can get you out of it bysigning another contract-you canhave a contract withdrawn if you wantto.This is your choice, Stephen, you can do it, and you can come back to637Mastin really did not want the Union, Mastin respondedthat he had been in another union previously, and likedwhat the union did for him. Inferentially, on Wednesday orThursday, December 2 or 3, Thornton called Mastin toinquire if he was coming back to work. Thorntonmentioned the agreement which Powell had signed. Mastinresponded that he did not know about going back to workbecause of the Union, that he had signed up, and that theUnion was supposed to have his bargaining rights.Thornton advised that the Union would not have any sayso in the matter if Mastin signed the card disaffirming hisrightswith the Union. Thornton advised Mastin that hecould talk to Munro, Respondent's attorney, about a cardstating that he gave up all his rights through the Union,"and that there was nothing the Union could do about itafter that."35Harold J. Swain was initially employed by Respondenton October 22. I have found,supra,that Swain signed aunion authorization card on November 28. Swain crediblyrelated that, on Thursday or Friday, December 2 or 3,Thornton inquired if he was going to return to work. Swainexplained that he had been advised by Hokenson that thestrike was still on, and therefore he advised Thornton thathe did not know what was right and what was wrong.Swain asserted he advised Thornton that he had not beenable to obtain legal help and did not wish to hurt Powell orto go against the Union, but wanted to do what was rightand was thoroughly confused. Swain advised Thornton hewould not be returning until he got it straight. Thereupon,Thornton advised that Swain had nothing to worry about,asLang was required to have "a certain number ofminoritiesworking" in order to keep the city contract.Thornton then inquired if Swain had signed a unionauthorization card. Swain responded in the affirmative.Thornton then advised that he could rescind the unionauthorization card if he wished to return to work. AfterSwain returned to work, Thornton inquired if he had takencare of rescinding the union authorization card. Swainrelated that he lied and said he had taken care of it.362.Powell threatIt is alleged that, on or about December 5,PowellthreatenedRespondent'semployees thatRespondentwould never recognize any labor organization. Theevidence relative to this allegation is next set forth.Mastin credibly related that on Saturday or Sunday,December4 or 5,at the Fourth Avenue lot, he inquired ofPowell as to what was going on.Powell responded that hework."35Thornton asserted he called Mastin on Saturday to inquire if he wascoming back to work,thatMastin responded he had just returned to townand would talk to Gaddis to find out what the others were doing. Thorntondid not deny the balance of Mastin's recitation.I credit Mastin.38Thornton acknowledged calling Swain,explaining that Respondentwas in need of manpower and Thornton desired to know if Swain wasreturning to work.Thornton corroborated Swain's response that Swaindesired to obtain legal counsel.Thornton asserted that Swain inquired as tohow he could"get out of it," as he had signed a union card. Thorntonasserted that he responded,"If it's your choice to get out of it, you can signanother card in order to rescind this bargaining agent with the Union." Tothe extent Thornton's testimony is at variance with that of Swain,IcreditSwain. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been fighting the union for 15 years, and was not"going Union," that if the employees wanted to come backtowork they could, but they didn't have to. Mastinexplained that he was still picketing at this time, as he hadbeen advised by Hokenson that the purportedcontract wasnot binding in any way, and Mastin sought to ascertain theprecise situation.373.Thorntonoffer of a raiseIt is alleged that, on or about December 3, Thorntonoffered an employee a raise if he would give up the strikeand return to work. The evidence relative to this allegationis nextset forth.Swain related that while he was on strike, inferentially,during his conversation with Thornton set forth,supra,Thornton advised that if he would return to work, "I wouldbe gettinga raise,and it would probably be the same storythat everybody else was getting." Swain then asserted thatThornton had stated he would probably be getting a raisewhen he came back to work. Swain asserted that when hewas employed he was advised that he would receive $3 anhour and would receive a raise in the future. Swain didreceive a raise to $4.42 an hour, 4 or 5 weeks prior to histestimony, onMarch 30. Swain acknowledged that hispretrial statement indicated that he had been advised byThornton, when he was hired, that he would be raised to$4.42 an hour after 90 days.Thornton denied advising Swain he would receive anincrease if he returned to work. Thornton related that heinquired if Swain knew when he would receive a raise,explaining, to Swain, that it was company policy that atrainee driver received $3 an hour for 90 days, and thenwas raised to $4.42 an hour. On this conflict I creditThornton. Accordingly, I will recommend the dismissal ofthe allegationsof paragraph 15 of the complaint.4.Discharge of Ferguson and Peery onNovember 30It is alleged that the discharge of Ferguson and Peery byPowell on November 30 was discriminatorily motivated,because they were engaged in protected concerted activity.Rick Peery was initially employed by Respondent, inSeptember. as a lot attendant at the Fairview lot. On theevening of November 30, having worked an 8-hour shift,Peery advised Thornton, by telephone, that he was notgoing to work overtime, that a 16-hour shift was too muchforhim to handle. At that time, Paul Ferguson waspicketing in front of the Fairview lot. When Thorntonarrived, shortly thereafter, Peery advised Thornton thatPeery wanted to join the Union. Thornton responded thatS7Powell acknowledged having a conversation with Mastro, aboutDecember 5, and acknowledged having heard Mastin's testimony Powelldenied having advised Mastin that Powell had been fighting the union for15yearsand that Respondent was not going to recognize the Union On thisconflict. I credit MastroesThornton acknowledged advising Peery that lot attendants anddispatchers were not drivers and, thus, not under the "purview" of theUnion, and it would do him no good to join as he would not receive thesame benefits39Powell related that he saw Peery and Ferguson standing on thethe benefits were no good and that it would break a smallbusiness(to have a union).38Later,Peeryadvised King,dispatcher,that Peery was going down to join the Union,and that they shouldget someone else to replace him.Peerywent to the union hall, found it closed,returned tothe Fairview lot, and stood near Ferguson.Powell arrivedabout a half hour later.Powell advised Ferguson and Peerythat theywere fired and would never work for Lang again.Peery crediblyrelated that he and Ferguson were standingto the right of the entrance gate,as you look out from thelot.Powell did not give any reason for the discharges anddid not indicate that they had been blocking the driveway.Peery was reemployed,after the December 2 agreement,inferentially,on December 3.Fergusoncrediblyrelated that he picketed at theFairview lot from 6 p.m. until midnight on November 30.About10 p.m., Brown drove into the lot and was followedby Powell,who was in a separate truck.Powell stopped histruck in the driveway, got out, and advised Peery thatPeerywas fired and would not work there.Ferguson thenrelated that Powell advised him, "I could be fired, andwouldn't work there any more either."Ferguson wascarrying a picketsign at the time.Ferguson identified apretrialstatement in which he had stated that Powell hadadvised both Peery and Ferguson that they were fired. Oncross-examination,Ferguson asserted that,while Powellwas talking to them,Brown shouted something to Powelland Ferguson was uncertain as to precisely what Powellhad said to him. Ferguson acknowledged advising theUnion, the following day, that he had been fired theprevious night.It is undisputed that Ferguson is presentlyemployed by Respondent,having returned on an unspeci-fied date, inferentially, approximately December 7 .395.Suspension of Hokenson on November 30It is alleged that, on November 30, Thornton suspendedHokenson because of his activities on behalf of the Union.It isundisputed that Hokenson had an accident onNovember 28 about 7 a.m., and Respondentasserts thatthis accident was the cause of thesuspension.GeneralCounselproduced evidence of other drivers havingaccidents,none of which resultedina suspension.Respondentasserts ithas discharged drivers by reason ofmultiple accidents, one recently, and others 4 or 5 yearspreviously. The evidence relativeto these matters is nextset forth.Powell related that he caused two posts to be imbeddedin the Fairview lot about November1. It wasRespondent'sintention to place a chain across the two posts, which wereencased in concrete and protruded upward, approximately4 feet, to prevent owners from removing their cars from thelotwithout proper clearance from the lot attendants. ThesidewalkHe stopped his truck,got out,and advisedPeeryand Ferguson,"Get out of the driveway or you canbe fired " Powell asserted he thoughttheywere far enough into the driveway that he had to stop his truck and tellthem to get out.Powell acknowledged having been advised byThornton, byradio, that Peerydid not want to work any longer, but denied that this wasthe reason he went to the Fairview lot at that time. I do not credit Powell'sassertion that Ferguson and Peery were blocking the gateway Powellacknowledged having stated,in his pretrial statement, that he advised Peeryand Ferguson that they could not work for him any more. LANG TOWING,INC.639chainwas never inserted.Glenn Allen Holmes, lotattendant at the Fairview lot, related that he had measuredthe distance from the entrance to the lot to a post next tothe shack as approximating 35 feet, while the other postwas inserted approximately 31 feet from the entrance. Thedistance between the posts approximated 16 feet.Hokenson credibly related he had entered the Fairviewlot, at a speed of approximately 5 miles per hour, when anunidentified individual walked out of the shack and walkeddirectly toward the front of the tow truck (apparentlypreoccupied and oblivious of the truck). Hokenson, whowas towing a vehicle at the time, swerved to miss theindividual and caused the left front bumper to come incontact with the post on the left side as one enters the lot.As a result, the left front bumper was pressed backsufficiently to dent the chrome around the headlight andthe left fender was dented. The impact caused the post tobecome loosened. Holmes was the only one present at thetime.Holmes related that an unknown individual had walkedinto the shack to use a telephone. Holmes explained thatthere was a sign on the outside of the fence indicating theavailabilityof a public telephone in the shack. Theindividualwas not a customer. Holmes described theindividual as walking out of the shack, apparently notlooking where he was going, as a result of which Hokensonswerved his truck and the impact resulted 40Itisundisputed that Holmes promptly reported theaccident to Trammell, the dispatcher, at the FourthAvenue office. Holmes advised that Hokenson had hit thepost, and that the individual had not been hurt. Holmesrelated that Trammell did not inquire as to the speed atwhich Hokenson had been driving. Holmes asserted theindividual had gone only a few feet from the shack whenHokenson swerved his truck.Hokenson went to the Fourth Avenue garage, reportedthe accident to Trammell personally, explaining whatoccurred.Hokenson then partially straightened out thebumper with the use of another tow truck. Hokensondenied that the actuator valve, apparently attached to theleft front of the truck, used to jack up the front end of thevehicle being towed, was damaged. It appears undisputedthatWyllys drove truck No. 99 on the day shift, and thiswas the same truck that Hokenson drove on the graveyardshift.Wyllys related that he did not have any mechanicalproblem with the truck after Hokenson's accident. Wyllysdid take the truck to the company mechanic to makecertain that it was safe to drive. Wyllys related that themechanic did not make any repairs on it. Wyllys assertedthe actuator valve was working properly.41Thornton related that Hokenson's accident was reportedto Thornton, on Mondaymorning,by dispatcher King.42Thornton ascertained that Powell, who was working onSunday, had been advised of the accident. Thorntonasserted that Powell advised him, if Thornton deemed itadvisable, to suspend Hokenson for a couple of weeks.Thornton asserted the Respondent's policy was predicatedon whether the accident was a driver error, equipmentfailure, or due to inadequate instruction by management toa driver.Thornton asserted he discussed the accident withHolmes on Monday afternoon. Thornton was thenuncertain whetherHolmes wasor was not working onMonday afternoon, but was certain he did not call him onthe telephone. Holmes denied discussing the accident witheither Thornton or Powell, at any time. On this conflict, Icredit Holmes.Hokenson first learned of his pendingsuspension,indirectly,when he reported for work on Monday night.Hokenson related that Holmes advised that Holmes hadbeen talking to McGowan, and that McGowan asserted hewas going to start working 7 days a week, that Wyllys wasgoing on the night shift, and that Hokenson was beingsuspended.43Hokenson asserted that, on Tuesday, about 7 a.m.,Thornton asked him to describe what happened, which hedid. Thornton inquired how fast Hokenson was traveling,and Hokenson responded, "Approximately5miles anhour." Thornton advised that he would have to suspendHokenson for 5 days. Hokenson suggested that Holmeswas present, at the time of the accident, and Thorntonresponded that he "would" talk to Holmes.Hokenson acknowledged that Thornton mentioned thatHokenson had had a previous accident in September.Hokenson acknowledged that he was backing a Volkswag-en into a parking spot, and that his truck jackknifed anddented the left front fender, causing damage of approxi-mately $40 or $50. Hokenson asserted that while he wastold he would have to pay the damage, no one ever askedfor it, he was not disciplined or given any warning.4440The effort of several of Respondent'switnessesto establish, bytheorizing,that Holmes could not have observed the accident,if, in fact, hewas seated inside the shack, as Holmes related,is not credited.41Thornton asserted that he talked to Wyllys, on Monday, and thatWyllys advised that the actuator valve was not functioning properly.Thornton asserted that he drove the truck on Tuesday afternoon,and theactuator valve was inoperable at that time.This was after the suspension ofHokenson. There is no evidence of anyrepairto the actuator valve. On thisconflict I credit Wyllys.Thornton asserted that the cost of a new bumper and installation wouldbe $65. Thornton acknowledged no repair had been made to the bumperprior to the time of his testimony herein.42Thornton acknowledged that, in a pretrial statement, he haderroneously identified the dispatcher on duty, at the time of the report, asTrammell. Thornton explained that Trammell did not work on Sundaynight, on the graveyard shift, and that King was on duty.43McGowan'sassertion that he learned of Hokenson's suspension, afterthe fact, is not credited.44Thorntonacknowledged talking to Hokenson,at the end of Hoken-son's shift,on Tuesdaymorning. Thornton acknowledged Hokenson'sadvice relativeto thefacts concerning the accident,in particular, thatHokensonhad swerved to avoidhitting a pedestrian.Thornton asserted thatitwas his judgmentthatHokenson must have been driving too fast.Thorntonrelated that Hokenson had been in an earlier accident, resultingin a costof $57. Thornton thenasserted that it had been reportedto him bya friendof Powellthat Hokenson had been seen witha car in tow, 2 or 3weeks after the first accident,traveling at a high rate of speed;as a result ofwhich he advised Hokenson to "slow it down a little bit."Thorntonacknowledged he did not write up a warning slip relative to Hokenson'sspeedingor thespeeding of any other drivers, which he acknowledged hadbeenreported.Thorntonacknowledged that the two accidents of Hokenson resulted inminor damage. Thornton then asserted it was the nature of the accident,hitting a solid object,whichcaused him to conclude that the accident couldhave been avoided. Thorntonthen asserted,"We wanted to impress uponhim andthe other employeesat this time that this kind of thing could be(Continued) 640DECISIONSOF NATIONALLABOR RELATIONS BOARDI turn next to the evidence of other accidents, which didnot result in suspensions.McGowan related that in 1967 he was driving a towtruck home at 3 a.m.when a car cut in front of him, and toavoid hitting the car he rolled off the ramp,resulting insubstantial damage to the truck. He was not required topay for the damage and was not disciplined.Powell acknowledged the cost of repair to the truck,damaged in the accident of McGowan, approximated$1,200. Powell asserted that he saw the skid marks, whereMcGowan had applied his brakes, gone into a ditch, androlled the truck over. Powell determined the accident wasnot McGowan's fault.Gaddis related that he was responding to an accidentcall, and was moving from the left side of the road to theright, when he was hit in the rear end by another vehicle.He was uncertain of the amount of damage to the truck.He was not askedto pay forthe damages and was notdisciplined. Gaddis also had an accident in January whenhe slid, on an icy pavement, into a window across the streetfrom the Fourth Avenue lot and put a dent in the towtruck. The damage to the truck and window was approxi-mately $130. He was not asked to pay the damages andwas not disciplined.Pnce related that, approximately I month before thestrike,he was making a wide turn and ran into a Mercedessports car, damaging the left front fender and bumper. Hedid not know the amount of damage to the other car, butasserted it was substantial.Price had another accident,about 6 weeks prior to the second accident. He was towingan American Motors car, and damaged it in hoisting it fortowing,with insubstantial damage. He was not disciplinedrelative to either accident.Mastin related that, while he was in his training period,in July 1971, he and Ferguson hooked on a trash trailer. Asthey were proceeding down Eastlake Avenue, the trailercame loose, went across the sidewalk, and hit a parked car.The tongue of the trailer put a hole in the front door of theautomobile.He was never told the amount of damage,never requested to pay for it, and was not disciplined.Ferguson related that he had an accident on January 1and another on March 11. He was driving southbound onhim and the other employees at this time that this kind of thing could beavoided "15Thorntonasserted the difference between Hokenson's accidents, andthe accidents of the other drivers,was that Hokenson's accidents wereavoidableThorntonacknowledged Respondent had no written policyregarding accidents,but asserted the drivers are cautioned that if it wasshown they were negligent, "thentheyare again cautioned with due respectthat they will have some sort of a suspension " Thornton asserted this wasthe third time Hokenson had been cautioned,and it was therefore deemedadvisable to suspend him. It is patent that one of the three alleged cautionsto Hokenson involved speeding and not an accident.Thornton asserted that he had discharged Peace because he had been infour accidents,chargeable to him,the most recent one being damage to anoverhead garage door,involving a cost to Respondent of $400.No cost toRespondent resulted from Hokenson'sNovember 28 accident.No otherdriverswere suspended during the tenureof Thornton,who had beenemployedby Respondent for 6 years, and had been manager since January1971Thornton explainedSwain's accidents as resulting in minimal damageand asserted that Swain had not been adequately instructed,relative totowing a Mercedes.This explanation begs the question of driver negligenceThornton asserted that Ferguson was cautioned after his first accident,and his second accident which occurred on March I I when Ferguson rear-Eastlake,approaching an intersection,when the lightturned yellow. The road was wet, his brakes locked, and heskidded.He did not know the amount of damage,was notrequestedtopayfor it,and was not disciplined. Heacknowledged that Powell advised that he could besuspended.Fergusondescribedthe damage to the towtruck as the front bumper,the left front fender,and theparking light.The damage to the other car was the rearbumper,the left quarter panel,and the deck lid. He wasgiven a police citation for failure to stop for a light. In theother accident, the other car started through a yellow lightand stopped suddenly in front of him. He asserted that hisbrake system locked and he ran into her. There was nodamage to the truck.Ferguson was not advised of theamount of damage to the other car. He was not asked topay for anydamage and was not disciplined.Swain related that he had had an accident,approximate-ly 6 weeks prior to his testimony, which was on March 30.He was passing a city transit bus, when the mirror on histruck brushed the mirror on the bus,resulting in damageamounting to $22.He was not requested to pay for thedamage and was not disciplined.He had a previousaccident, approximately 3 weeks after he started to work,inNovember.He had picked up a Mercedes and placedwood under it to lift it for towing.One of the pieces ofwood knocked off the petcock from the radiator, causingthe antifreeze to run out.He was not aware of the accidentand did not report it.When the owner claimed the car anddiscoveredthe damage,Thorntonadvised Swainnot to doitagain.Swain was not askedto payfor the damage, whichwas under$25, and was not disciplined.It is undisputed that all of these accidents were reportedto Respondent's officials and were investigatedby them 45Concluding Findingsa.Failure and refusal to recognize and bargainIhave found,supra,from undisputed evidence that onNovember 29 Respondent employed 12 tow truck drivers;the Union had obtained valid authorization cards from 7of these drivers on that date; 46 the Union obtained 2additional cards on November 30 and 1 additional card onended another car, was still under "advisement"with the insurancecompany,and they had not yet made a determination, inferentially,relativeto discipline,when Thorntontestified on March 31Asked ifitwas companypolicyto requiredrivers to paydamage foraccidents,Thornton respondedthat it depends on the seventy and nature ofthe accident.Thornton thencould not recall the last time he asked anydriver to paydamage for an accidentThornton assertedthat at the time of the suspension of Hokenson,Thornton wasnot aware of Hokenson's union activities.Ido not credit thisassertion,for reasonsexplicated,infra46Respondent,in its brief,distorts the testimony of Ferguson,in urgingthat Ferguson's signature was obtained by Hokenson on a representationthat it would be used on condition that everyone else JoinedFerguson did relate that,around November I. he advised Hokenson hewould be interested in joining theUnion "if everyoneelse did." However,he did not sign the authorization card until November 28 He related thatHokenson advised him,at that time,they had to have the card before themeeting,which Ferguson could not attend On cross-examination, Respon-dent asked Ferguson if he knew whether any other drivers were in theUnion,when he signed the card.Ferguson responded, "At that time nobodyhad gotteninto it Theywere just going to a meeting."Respondent'spremise that Ferguson's card shouldnot becounted iswithout substance or merit LANG TOWING, INC.December 1; the drivers were in a unit appropriate for thepurpose of collective bargaining, within the meaning ofSection 9(b) of the Act, and had selected the Union as theirrepresentative for the purposes of collective bargainingwith Respondent, within the meaning of Section 9(a) of theAct; and the Union has been the representative of saidemployees at all times since that date.It is also undisputed that the Union by letter, datedNovember 29, to Respondent requested recognition andbargaining, and that said letter was hand-delivered byNewsham and Simmons to Thornton, Respondent'smanager, about 8:15 a.m. on November 29. On November30, inferentially about 8 a.m., Newsham and Simmonssought, unsuccessfully, to meet with Powell, who refused tosee them. Powell acknowledged that he did nothing relativeto contacting the Union thereafter.Respondent,in itsbrief, asserts that Thornton, uponreceipt of the letter, advised the union representatives thathe was not authorized to handle such matters. I havefound, from the recitation of Thornton, that his responsewas, "Who shall we contact to set up a meeting date?" Inany event, it is undisputed that Thornton promptlydelivered the letter to Powell, who, the same morning,showed it to Brown.Respondent's assertion,in itsbrief, that it was notafforded a minimal time, prior to the strike, on November30, to ascertain the accuracy of the statements made in theletter requesting recognition is without substance andwithout merit.It isundisputed and I have found that 10 ofRespondent's 12 drivers abstained from work on Novem-ber 30, and at least 8 engaged in picketing.If an employer fails to respond to a union's request forrecognition, within a reasonable time, such failure can becharacterized as a refusal.47An employer can, in normal circumstances, reject ademand for recognition and insist on a Board election toresolve the issue of majority status. This right is forfeited,however, if the employer interferes with the electionprocessby committing unfair labor practices seriousenough to create a situation in which it is doubtful that afair election can be held.N.L.R.B. v. Gissel Packing Co.,Inc.,395 U.S. 575.In the light of the Supreme Court's decision inGissel,it isnow established that an employer's good- or bad-faithdoubt that a union represents a majority of the employeesat the time of its request for recognition is largelyirrelevant, the criterion instead being whether or not theunion, in fact, represented a majority of the employees andthe employer engaged in substantial unfair labor practices,making a holding of a fair election impossible or unlikely.Here, the record establishes beyond doubt that theUnion, at all times, at and after its request, in factrepresented a majority of the employees in the appropriateunit.As a result of the Supreme Court's decision inGissel,itmust now be considered settled law that the majoritystatus of a union may be established by methods otherthan certification by the Board after an election, including41RetailClerks'UnionLocalNo. 1179,RetailClerksInternationalAssociation,AFL-CIO v. N.L.R.B.,376F.2d 186(C.A. 9);NollMotors, Inc.,168 NLRB 1029,180 NLRB 428,enfd.433 F.2d 853 (C.A. 8).48E.g.,Great PlainsSteel Corp.,183 NLRB No.96,Martin Electronics,641the securing of a majority of unambiguous authorizationcards.Under the Board's subsequent explications ofGissel,48it iswell established that where an employerrejects a bargaining demand based upon unambiguousauthorization cards, and then engages in substantial unfairlabor practices, the Board is authorized to issue abargaining order, both when the employer has engaged inunfair labor practices "so coercive that, even in the absenceof a Section 8(a)(5) violation, a bargaining order would benecessary to repair the unlawful effect of those [unfairlabor practices]," and, as the Court further stated: ". . . inless extraordinary cases marked by less pervasive practiceswhich nonetheless still have a tendency to underminemajority strength and impede the election process." In thelatter situation, in the words of the Court:If the Board finds that the possibility of erasing theeffects of past practices and of insuring a fair election(or a fair re-run) by the use of traditional remedies,though present, is slight, and that the employeesentiment once expressed through cards would, onbalance, be better protected by a bargaining order, thensuch an order should issue.Here, the Respondent was unwilling to suggest that theUnion resort to the Board's election process and await theoutcome of the election, instead, Respondent embarkedupon the course of conduct, foundsupraandinfra,ofbargaining directly with the employees, in derogation oftheir right to have union representation for that purpose,under a threat of going out of business, with resultant lossof employment by the employees, sought to have theemployees rescind their union authorization cards anddischarged and suspended employeesengaged inprotectedconcerted union activities, which I find,in each instance,to constitute an unfair labor practice.Accordingly, I conclude and find that, as a result of theseunfair labor practices, the possibility of erasing their effectsand insuring a fair election is slight, and the employees'sentiment,once expressed through cards, would, onbalance, be better protected by a bargaining order. I findRespondent's failure and refusal to recognize and bargain,in the circumstances found herein, to be violative of theprovisions of Section 8(a)(5) and (1) of the Act.b.Respondent's negotiations and agreements withemployeesIhave found,supra,thatBrown,the only driver whocrossed the picket line and worked during the strike, metwithMcGowan, on December1, in an effortto ascertainwhat might be done to persuade the drivers to abandon theUnion and return to work.Brownadvised McGowan thatPowell was divesting himself of the city ofSeattle contractthe followingmorning.Respondent'sassertion,in its opening statement, thatRespondent'sagreementswith the employees, datedDecember 2 and 7, were the product ofspontaneousactivityby the drivers, includingBrown,Wyllys, andInc., 183 NLRBNo. 4;Central Soya of Canton,Inc.,180 NLRB546;TheBrescome DistributorsCorporation,179 NLRB 787;andGarland KnittingMills of Beaufort,SouthCarolina, Inc.,178 NLRB 396. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDMcGowan,iswithout substance.The activityof Powell, toaccomplish the result,is transparent.Brown related that,after his conversation with McGow-an, on December 1, "I hoped there could be some sort ofagreement reached."Asked if he talked to Powell aboutthis,Brown responded,"Yes, I talked to him.I told himthe idea I had in mind,yes." It is patent,and I find, thatthis preceded Brown rejoining McGowan and the decisionto call the drivers to the meeting held on December 1.Brown related he discussed with McGowan, "Well,it dustgot around to what is the problem,what do the guys wantto change,etc., could we make the changes without theUnion,thiskind of thing."Ihave found that Powellapprovedthe proposal of Brown,prior to the meeting ofthe drivers.Ihave found that,at the meeting,McGowan advised thedrivers that Powell would go out of business,because hewould not join the Union,and that Brown stated thatPowell had a meeting,the next morning,to sell the citycontract.Ihave found thatWyllys,unwilling to acceptthese representations,called Powell and was advised byPowell that he was going to sell the business if the driversrefused to return to work.Itwas in this coercive posturethat the drivers were enticed into an acceptance of theconditions proposed by Brown,with the approval ofPowell.The decision of the Supreme Court inExchange Parts49appearsappropos:The broadpurpose of § 8(a)(1) is to establish"the rightofemployees to organize for mutual aid withoutemployer interference." [Citation omitted]. We have nodoubt that it prohibits not only intrusive threats andpromises but also conduct immediately favorable toemployeeswhich is undertaken with the expresspurpose of impinging upon their freedom of choice foror against unionization and is reasonably calculated tohave that effect. InMedoPhoto Supply Corp. v.N.L.R.B.,321U.S.678, 686,thisCourt said: "Theaction of employees with respect to the choice of theirbargaining agents may be inducedby favorsbestowedby the employer,as well as by his threats or domina-tion."Although inthat case,therewas already adesignated bargaining agent,and the offer of "favors"was in response to a suggestion of the employees thattheywould leavetheUnionif favors were bestowed,the principles which dictated the result there are fullyapplicable here.The danger inherent in well-timedincreases in benefits is the suggestion of a fist inside thevelvet glove,Employees are not likely to miss theinference that the source of benefits now conferred isalso the source from which future benefits must flowand whichmay dry up ifit is not obliged.InMedoPhotothe SupremeCourt held:Bargaining carried onby the employerdirectly with theemployees,whether aminority ora majority, who havenot revoked their designation of a bargaining agent,would be subversive of the mode of collective bargain-ing which the statute has ordained,as the Board, theexpert party in this field,has found.Such conduct istherefore an interference with the rights guaranteed by§ 7 and a violation of § 8(1) of the Act. [Id.at 684.]It is patent that Respondent's conduct,in approving theactions of Brown,in engaging in the coercive threat to goout of business,and in entering into the agreements ofDecember 2 and 7,was, in each instance,in derogation ofthe rights of the employees to be represented by thecollective-bargaining representative they had selected, andsuch conduct constituted unfair labor practices,in deroga-tion of the provisions of Section 8(aX5) and(1) of the Act.I find accordingly.c.Interference,restraint,and coercionIhave found,supra,thatThornton advised Gaddis,Mastin,and Swain,on approximately December 2, thatthey could revoke union authorization cards they hadsigned,and thus rescind the designation they had made ofthe Union as their collective-bargaining representative. It isundisputed that these employees were still on strike at thetime these representations were made.Respondent soughtto have them abandon their strike activity.Respondent,in its brief,would distinguish betweenadvising an employee what he "could"do, and"urging"him to take action.General Counsel, in his brief,asserts that Thorntonsolicited the employees to withdraw from the Union, andin the case of Swain, after Swain had returned to work,inquiredwhether he had taken care of it. I concur.Ihave found,supra,that Powell, on or about December5, advised Mastin that Powell had been fighting the unionfor 15 years and was not going to recognize the Union.There are numerous Board and court decisions whichhold that aiding,abetting,encouraging,or solicitingresignations of employees from a union by management iscoercive conduct, and in derogation of the proscriptions ofSection 8(a)(1)of the Act. Similarly,a threat by anemployer to an employee that the employer will notrecognize or bargain with a union is coercive conduct and,as such, is violative of the proscriptions of Section 8(a)(I)of the Act.I find accordingly.d.Discharge of Peery and Ferguson onNovember 30Ihave found,supra,on the credited testimony of Peery,that Peery advised Thornton that Peery desired to join theUnion.Later,Peery left the Fairview lot, in an unsuccess-ful effort to accomplish that purpose.Ihave found thatThornton advised Powell of Peery's action in leaving theFairview lot.Ifind it reasonable to infer that Thorntonalso advised Powell of Peery's intentions.I have found thatFerguson was picketing,at the Fairview lot, with Peerystanding next to him, when Powell arrived, and advisedboth of them that they were fired and could not work forRespondent any longer.Respondent,in its brief,urges that Peery was not eligiblefor membership in the bargaining unit, andipso factocouldnot have been engaged in concerted protected activity. Ifind no ment in this assertion.Respondent,in its brief,urges that the recitation of49NLRBv ExchangeParts Co,375U S 405,409 LANG TOWING, INC.Ferguson that Powell stated that Ferguson "could" be fireddoes not establish the fact of firing. While it is true thatFerguson was uncertain as to precisely what statementPowell made, Peery was not. I have found Peery credible,and the fact of the discharge of both thus established.A discharge of an employee for engaging in protectedconcerted activities is patently violative of the proscrip-tions of Section 8(a)(1) of the Act. Since the remedy is thesame, I find it unnecessary to determine if the dischargesalso constituted violations of Section 8(a)(3).e.Suspensionof Hokensonon November 30It is undisputed that Hokenson,on Sunday morning,November 28, about 7 a.m., while entering the Fairview lottowing a vehicle,swerved his tow truck to avoid hitting apedestrian and collided with a post,which resulted indamage to the vehicle,resulting in no expense toRespondent,since the vehicle has not been since repaired.As a result,Hokenson was suspendedfor 5 days.The solequestion is whether the suspension of Hokenson wasdiscriminatorily motivated.It is essential to review the intervening events in arrivingat a determination.The recordreflects that Powell waspromptly advised,on Sunday morning,ofHokenson'saccident and took no action prior to Monday, at theearliest,when he advisedThornton toinvestigate thecircumstances.On Monday,November 29, about 8:15a.m.,Newsham and Simmons delivered the Union'srequest for recognition and bargaining to Thornton. WhileThorntonsought to establish that Wyllys advised that theactuator valvewas not functioning properly, I havecreditedWyllys'testimonyto the contrary,finding noevidence that the actuator valve was ever repaired. WhileThornton asserted he discussed the accident with Holmes,the lot attendant and the only witness, I have creditedHolmes' recitation that neither Powell nor Thorntondiscussed the accident with him at any time.Hokenson was permitted to work his regular shift, onMonday night,and was suspended,by Thornton, onTuesdaymorning, November 30,at the end of that shift.Powell acknowledged having discussed the matter of thesuspension with Thornton, prior to the suspension.50 Therecord is replete with evidence,which I have set forth,supra,of other drivers being involved in accidents, many ofwhich could be classified as involving driver error,none ofwhich resulted in suspension or discipline 51 Thorntonasserted the reason for the suspension was, "We wanted toimpress upon him [Hokenson]and the other employees atthis time that this kind of thing could be avoided." It ispatent that the same observation would apply to a numberof the other accidents described,supra.The recitationof Thorntonthat he did not know ofHokenson's union activities at the time of the suspension isrejected.Respondent's total complement of employees was12 drivers, 5 dispatchers,a small number of lot attendants,Powell and Thornton,and presumably some office help.In numerous cases the Board and courts have held thatdirect knowledge of an employee's union activities is not a50Powell acknowledged that in his pretrial statement he had acknowl-edged an unawareness of Hokenson's prior accident,643sine qua nonfor finding that an employee had beensuspended or discharged because of such activity but maybe inferred from the record as a whole. The small numberof employees and the abruptness and timing of thesuspension are among the factors considered.Wiese PlowWelding Co., Inc.,123 NLRB 616.The unexplained coincidence of time with respect to theprincipal events has been found to be no coincidence at all,but rather part of a deliberate effort by the management toscotch the lawful measures of the employees before theyhad progressed too far toward fruition. The court held thatifemployees were discharged partly because of theirparticipation in a campaign to establish a Union, andpartly because of some neglect or delinquency, there isnonetheless a violation of the Act.N.LR.B. v. JamestownSterling Corp.,211 F.2d 725 (C.A. 2).The existence of some justifiable ground for discharge orlayoff is no defense if it was not "the moving cause."Wells,Inc. v. N.L.R.B.,162 F.2d 457, 460 (C.A. 9).The abruptness of a discharge, and its timing, have beenfound to be persuasive evidence as to motivation.N.L.R.B.v.MontgomeryWard & Co.,242 F.2d 497, 502 (C.A. 2);N.L.R.B. v. Southern Desk Co.,246 F.2d 53, 54 (C.A. 4).The Board found a discharge (suspension) discriminato-rilymotivated by reason of the unconvincing character ofthe reasons adduced to support the discharge.N.LR.B. v.Radcliffe,211 F.2d 309, 314-315 (C.A. 9); N.LR.B. v.Dant,207 F.2d 165, 167, (C.A. 9).In view of the above facts, and upon the entire record asa whole, I believe and find that Respondent's purportedreasons for the suspension of Hokenson were pretextuousand the real reason and moving cause was the unionactivities of said employee, and said suspension constituteddiscrimination to discourage membership in the Union, inviolation of the provisions of Section 8(a)(3) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operation of theRespondent, described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices,I shall recom-mend that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theAct.Itwill be recommended that Respondent, upon request,recognize and bargain collectively with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local No. 174, as the exclusiverepresentative of all the employees in the unit herein found51 1 do not consider the discharge of Peace,who had been involved infour accidents,the last of which cost the Respondent$400, relevant. 644DECISIONS OF NATIONALLABOR RELATIONS BOARDto be appropriate, for the purpose of collective bargaining,with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, if anunderstanding is reached, upon request, embody suchunderstanding in a signed agreement. It has been foundthatRespondent discharged Paul J. Ferguson and RickPeery, on November 30, because of their having engaged inprotected concerted activity, and thatRespondent sus-pended Gerald F. Hokenson, on November 30, for 5 days,for reasons which were discriminatorily motivated. Itappears undisputed that all three named employees werereinstatedwithin a few days thereafter. Accordingly, Irecommend that Respondent make each of said employeeswhole for any loss of pay each may have suffered byreason of said discharges or suspension. Said loss of payshall be based on the earnings each would have earnedfrom the date of discharge or suspension, November 30,until the date each was reinstated, less net earnings, ofeach, during said period. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing andHeating Co.,138 NLRB 716.It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking the amountof earningsdue.As stated by the Board, the policy of the Act to insureindustrial peace through collective bargaining can only beeffectuated when speedy access to uncrowded Board andcourt dockets is available. To discourage future frivolouslitigation, to effectuate the policies of the Act, and to servethe public interest, the Board found it to be just and properto order Respondents to reimburse the Board and theUnion for their expenses incurred in the investigation,presentation, and conduct of these cases.Tiidee Products,Inc.,194 NLRB No. 198.52InTiidee 11,53the Board found:Respondent violated Section 8(a)(1), (3), and (4) of theAct by conduct which, as did its like conduct inTiideeI,clearly manifested its hostility toward the concept ofcollective bargaining and animus toward employeeswho it believed espousedunionization.Additionally,while pursuing inTiideeI its frivolous objections torecognizing and bargaining with the Union, Respon-dent violated Section 8(a)(5) and (1) of the Act, in theinstantcase,by ignoring its employees' statutoryrepresentative and unilaterally effecting changes in theemployment relationship. In such circumstances, Res-pondent's refusal to bargain with the Union overmandatory subjects of collective bargaining in theinstant case cannot be viewed in isolation. Rather, itmust be examined in the total context of Respondent'sentire course of unfair labor practices. So considered,the conclusion is inescapable that the latter conductwas a continuation of the conduct begun inTiidee Iand was similarly in furtherance of Respondent'sultimate objectives; i.e., to deny to its employees theexercise of those rights guaranteed to them by Section 711See alsoNLRB v Ramada Inns,Inc,457 F 2d 512, (C A1),LocalUnion 676, Intl Union of North America,AFL-CIOvN L RB,463 F.2d953 (CADC)53Tiidee Products,Inc,196 NLRB No 27of the Act.It is in this light that we must determinewhether or not the remedy herein should be revised.[ Ibid. ]Finding that Respondent's purported defenses constitutefrivolous litigation,and having found that Respondent hasengaged in a flagrant violationof thecollective-bargainingprinciple and clearly manifested its hostility toward theconcept of collective bargaining and animus toward theemployeeswho it believed espoused unionization, byconduct violative of Section 8(axl), (3), and (5) of the Act,as statedby theBoard,to discouragefrivolouslitigationfor an unlawful object and to undo some of the effects ofRespondent'sunlawful conduct,Iwill recommend thatRespondents be ordered to pay the following costs andexpenses incurredby theBoard and the Union:Reasona-ble counsel fees,salaries,witness fees,transcript andrecord costs,printing costs,travel expenses and per diem,and other reasonable costs and expenses.54In view of the nature of the unfair labor practicescommitted,the commission of similar and other unfairlabor practices reasonably may be anticipated. I shalltherefore recommend that Respondent be ordered to ceaseand desist from in any manner infringing upon rightsguaranteed to its employees by Section 7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in activities affecting commerce, within the meaning ofSection 2(2), (6), and (7) of the Act.2.International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local No. 174, isa labor organization within the meaning of Section 2(5) ofthe Act.3.All driver employees of Respondent employed atSeattle,Washington,excluding all office clerical employ-ees,dispatchers,lotattendant employees,mechanics,professional employees,guards,and supervisors as definedin the Act,constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At alltimes,since November28, 1971, the Union hasbeen the exclusive representative of all the employees, forthe purpose of collectivebargaining,in the aforesaidappropriate unit, with respect to rates of pay, wages, hoursof employment,and other terms and conditions ofemployment,within the meaning of Section 9(a) of the Act.5.By failing and refusing,at all times,since November29, 1971,to recognize and bargain in good faith with theUnion,as the exclusive bargaining representative of itsemployees, in the aforesaid appropriate unit,by bargainingdirectly with said employees, and by unilaterally modifyingthe terms and conditions of their employment,withoutconsultationwith the Union, Respondent has, in eachinstance,engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.By discriminating in regard to the hire and tenure of5+Seealso Rule 38, Federal Rules of Appellate Procedure Cf.Sprague v.Ticonic National Bank,307 U S 161, 166;Schauffler vUnitedAssociationofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of theU S and Canada, Local 420, AFL,246 F 2d 867 (C.A. 3). LANG TOWING, INC.645employment, and terms and conditions of employment, ofGerald F. Hokenson, by suspending Hokenson for 5 days,on November 30, 1971, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.7.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, to the extent found under the section III, E,titled"Interference,Restraint,and Coercion," and bydischarging Paul J. Ferguson and Rick Peery, because theyengaged in protected concerted activity, Respondent has,in each instance, engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDER55On the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,and pursuant to Section 10(c) of the Act,as amended, Irecommend that Lang Towing, Inc. and Lang Towing No.2, Inc., their officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Failingand refusing to recognize and bargaincollectively in good faith withInternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 174, as the exclusive representative ofall employees in the unit herein found to be appropriate,for the purpose of collective bargaining, with respect torates of pay,wages, hours of employment, and other termsand conditions of employment.(b)Unilaterally granting benefits to its employees toinduce them to refrain from becomingor remainingmembers of, or to withdraw their support or activities onbehalf of, the above-named Union, or unilaterally chang-ing the wages, hours, or the terms and conditions ofemployment of unit employees, without prior consultationand bargaining with the above-named Union concerningthe effects of such a decision, or bargaining individuallywith employees; provided, however, that nothing in thisrecommended Order shall be construed as requiring theRespondent to vary or abandon any economic benefit, orany term or condition of employment, which it hasheretofore established.(c)Discouraging membership in International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 174, or any other union, ordiscouraging the free exercise of rights guaranteed bySection 7 of the Act, by discriminating against anyemployee in regard to his hire or tenure of employment, orany term or condition of employment, including discharg-ing employees for engaging in protected concerted activi-ties,or suspending employees for engaging in unionactivities.55 In the event no exceptions are filed asprovidedin Sec. 102.46 of theRules and Regulationsof theNationalLaborRelations Board,the findings,conclusions,recommendations, and Recommended Order herein shall, asprovidedin Sec.102.48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order, and all objectionsthereto shall be deemedwaived for all purposes.(d) Soliciting employees to revoke union authorizationcards, or threatening employees that Respondent will notrecognize theUnion, in a manner violative of theprovisions of Section 8(a)(1) of the Act.(e) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization ^asa condition of employment, as authorized in Section8(a)(3) of the Act, as modified by the LaborManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 174, as the exclusiverepresentativeofallthe employees in the aforesaidappropriate unit and, if an understanding is reached, uponrequest, embody such understanding in a signed agree-ment.(b)Make whole Gerald F. Hokenson, Paul J. Ferguson,and Rick Peery for any loss of pay each has suffered byreason of Respondent's discrimination against each, withinterest, in accordance with the recommendations set forthin "The Remedy" herein.(c)Preserve and, upon request, make available to theBoard, or its agents, for inspection and reproduction, allpayroll records, social security reports, timecards, person-nel files,and all other records necessary to analyze,compute, and determine the amount of backpay to whicheach of the named employees may be entitled under theterms of this Trial Examiner's Decision.(d)Pay to the Board and the Union the costs andexpenses incurred by each in the investigation, preparation,presentation, and conduct of this case, before the NationalLabor Relations Board, as provided in "The Remedy"herein. Such costs to be determined at the compliancestage of these proceedings.(e) Post at its plant in Seattle, Washington, copies of theattached noticemarked "Appendix." 56 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 19, in56 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 646DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complywith the foregoing Recommended Order.IT IS FURTHER RECOMMENDED that unless Respondentshall,within 20 days from the date of the receipt of thisTrial Examiner'sDecision,notify said Regional Director,in writing, it will comply with the foregoing RecommendedOrder,57 the National Labor Relations Board issue anOrder requiring that Respondent take the action aforesaid.ITISFURTHER RECOMMENDED that theallegationsofparagraph 15 of the complaint be dismissed.51 In the event that this Recommended Order isadopted bythe Board,20 days from the date of thisOrder,what steps Respondent has taken toafter exceptions have been filed,this provision shall be modified to readcomply herewith"Notify theRegional Director for the Nineteenth Region,in writing,within